EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liaoteng Wang on 2/17/2022 and 2/22/2022.

The application has been amended as follows: 

Replaced the listing of claims with the following:
1. (Currently Amended) A secondary battery comprising:
a case comprising a receiving hole having an opening and extending in an axial direction;
a cap assembly sealingly connected with the case to close the opening;
an electrode assembly disposed in the receiving hole, wherein the electrode assembly comprises two end surfaces opposite to each other in a first direction perpendicular to the axial direction of the receiving hole and [[tabs]] a tab extending from each end surface, and the electrode assembly comprises two or more electrode units which are stacked in the axial direction, the electrode unit 
a current collecting unit comprising a first sheet and a first current collecting sheet connected to the first sheet, wherein both the first sheet and the first current collecting sheet extend in the axial direction, the first current collecting sheet is bent with respect to the first sheet so that the first current collecting sheet and the first sheet are disposed to at least partly overlap with each other in the first direction and the first current collecting sheet is disposed at a side of the first sheet close to the case in the first direction, and the tab is bent with respect to the first direction and is electrically connected to the first current collecting sheet and is fixedly connected to a surface of the first current collecting sheet away from the first sheet.

2. (Original) The secondary battery according to claim 1, wherein the first current collecting sheet comprises a first connecting end connected to the first sheet, and the first connecting end extends in a second direction perpendicular to both the axial direction and the first direction.

3. (Canceled) 

4. (Currently Amended) The secondary battery according to claim 1, wherein the current collecting unit further comprises a second current collecting sheet connected to the first sheet, wherein both the first current collecting sheet and the second current  the first sheet in the axial direction, and there are two electrode assemblies stacked in the axial direction, wherein the tab of one of the two electrode assemblies is directly connected to the first current collecting sheet, and the tab of the other of the two electrode assemblies is directly connected to the second current collecting sheet.

5. (Original) The secondary battery according to claim 4, wherein both the first current collecting sheet and the second current collecting sheet are disposed at a side of the first sheet close to the case, and the first current collecting sheet and the second current collecting sheet extend toward each other.

6. (Previously presented) The secondary battery according to claim 4, wherein the first sheet comprises a body portion extending in the axial direction and a first extending portion connected to the body portion, and the first current collecting sheet comprises a first connecting end connected to the first extending portion of the first sheet, wherein the first extending portion extends outside of the body portion in the second direction perpendicular to both the axial direction and the first direction, and the first current collecting sheet and the second current collecting sheet are connected to two ends of the first extending portion in the axial direction, respectively.

7. (Original) The secondary battery according to claim 6, wherein the first sheet further comprises a second extending portion connected to the body portion, wherein the first extending portion and the second extending portion are spaced apart in the 

8. (Currently Amended) The secondary battery according to claim 7, wherein the clearance notch extends in the second direction beyond the first current collecting sheet so that the tab will not make contact with the body portion when the tab passes through the clearance notch.

9. (Currently Amended) The secondary battery according to claim 7, wherein in the axial direction, at least a part of the first extending portion is aligned with the second extending portion.

10. (Original) The secondary battery according to claim 6, wherein the current collecting unit further comprises a second sheet connected to the cap assembly, wherein the body portion and the second sheet are disposed to intersect with each other, and the first sheet, the second sheet, the first current collecting sheet and the second current collecting sheet are integrally formed.

11. (Original) The secondary battery according to claim 1, wherein there are two current collecting units, wherein in the first direction, the electrode assembly is disposed between the two current collecting units, and the two current collecting units are connected to respective tabs through the first current collecting sheets.

12. (Currently Amended) The secondary battery according to claim 1, wherein there are two electrode assemblies stacked in the axial direction, wherein each electrode assembly comprises two electrode units, each electrode unit comprises a sub-end-surface and a sub-tab extending from the sub-end-surface, two sub-end-surfaces at a same side form the end surface, two sub-tabs at a same side connect together and form the tab, and the sub-tab of one electrode unit extends in the axial direction from a side of the sub-end-surface close to the other electrode unit.

13. (Previously presented) The secondary battery according to claim 12, wherein the tab extends from a region of the end surface close to the two adjacent wide surfaces of the two electrode units.

14. (Canceled) 

15. (Currently Amended) A battery module comprising two or more secondary batteries which are arranged side by side, wherein the secondary battery comprises:
a case comprising a receiving hole having an opening and extending in an axial direction;
a cap assembly sealingly connected with the case to close the opening;
an electrode assembly disposed in the receiving hole, wherein the electrode assembly comprises two end surfaces opposite to each other in a first direction perpendicular to an axial direction of the receiving hole and [[tabs]] a tab extending from  each end surface, and the electrode assembly comprises two or more electrode units which are stacked in the axial direction, the electrode unit 
a current collecting unit comprising a first sheet and a first current collecting sheet connected to the first sheet, the first current collecting sheet is bent with respect to the first sheet so that the first current collecting sheet and the first sheet are disposed to at least partly overlap with each other in the first direction and the first current collecting sheet is disposed at a side of the first sheet close to the case in the first direction, wherein both the first sheet and the first current collecting sheet extend in the axial direction, and the tab is bent with respect to the first direction and is electrically connected to the first current collecting sheet and is fixedly connected to a surface of the first current collecting sheet away from the first sheet.

16. (Original) The battery module according to claim 15, wherein the first current collecting sheet comprises a first connecting end connected to the first sheet, and the first connecting end extends in a second direction perpendicular to both the axial direction and the first direction.

17. (Canceled) 

18. (Previously presented) The battery module according to claim 15, wherein the current collecting unit further comprises a second current collecting sheet connected to the first sheet, wherein both the first current collecting sheet and the second current 

19. (Original) The battery module according to claim 18, wherein both the first current collecting sheet and the second current collecting sheet are disposed at a side of the first sheet close to the case, and the first current collecting sheet and the second current collecting sheet extend toward each other.

20. (Previously presented) The battery module according to claim 18, wherein the first sheet comprises a body portion extending in the axial direction and a first extending portion connected to the body portion, and the first current collecting sheet comprises a first connecting end connected to the first extending portion of the first sheet, wherein the first extending portion extends outside of the body portion in the second direction perpendicular to both the axial direction and the first direction, and the first current collecting sheet and the second current collecting sheet are connected to two ends of the first extending portion in the axial direction, respectively.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or make obvious the combination of providing a secondary battery comprising:
a case comprising a receiving hole having an opening and extending in an axial direction;
a cap assembly sealingly connected with the case to close the opening;
an electrode assembly disposed in the receiving hole, wherein the electrode assembly comprises two end surfaces opposite to each other in a first direction perpendicular to the axial direction of the receiving hole and a tab extending from respective end surfaces each end surface, and the electrode assembly comprises two or more electrode units which are stacked in the axial direction, the electrode unit comprises a flat shape comprising two wide surfaces and two narrow surfaces for connecting the two wide surfaces, wherein the two wide surfaces are disposed opposite to each other in the axial direction, the wide surfaces and the narrow surfaces are alternatively disposed; 
in combination with providing a current collecting unit comprising a first sheet and a first current collecting sheet connected to the first sheet, wherein both the first sheet and the first current collecting sheet extend in the axial direction, the first current collecting sheet is bent with respect to the first sheet so that the first current collecting sheet and the first sheet are disposed to at least partly overlap with each other in the first direction and the first current collecting sheet is disposed at a side of the first sheet close to the case in the first direction, and the tab is bent with respect to the first direction and is electrically connected to the first current collecting sheet and is fixedly connected to a surface of 
Relevant art has been recited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KAITY V CHANDLER/							2/23/2022Primary Examiner, Art Unit 1725